Citation Nr: 0839476	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  02-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

What evaluation is warranted for a painful keratosis of the 
right foot from May 22, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.
This case comes to the Board of Veterans' Appeals on appeal 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which granted service connection, and assigned a 10 percent 
evaluation for painful keratosis of the right foot.

In February 2005 and February 2006, the Board remanded this 
claim to afford the veteran a dermatological examination to 
evaluate the current nature and severity of a painful 
keratosis of the right foot.  The claim is again before the 
Board for appellate review.


FINDING OF FACT

Since May 22, 2001, the maximum schedular 10 percent rating 
for a superficial, painful scar has been assigned for a 
painful keratosis of the right foot, and there is no 
identifiable basis for a higher evaluation on either a 
schedular or extraschedular basis.


CONCLUSION OF LAW

Since May 22, 2001, the veteran's painful keratosis of the 
right foot has not met the criteria for an evaluation greater 
than 10 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence, including following the 
Board's February 2005 and February 2006 remands.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran is currently service connected for fracture of 
the second toe of the right foot with partial amputation and 
evaluated at a 20 percent rating.  In the September 2001 
rating decision on appeal, the RO granted service connection 
and a separate rating for a painful keratosis of the right 
foot, secondary to the service-connected second toe 
disability, and assigned a 10 percent evaluation, effective 
May 22, 2001.  The veteran has argued that he warrants an 
evaluation in excess of 10 percent.  The Board disagrees.

The Board notes initially that the general rating criteria 
for scars under 38 C.F.R. § 4.118, were revised in October 
2008.  Those new regulations do not apply in this case, 
however, because the appellant filed his claim prior to their 
October 2008 effective date.  73 Fed.Reg. 54708 (Sep. 23, 
2008).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under the regulations pertinent to this claim superficial 
scars painful on examination warrant a 10 percent disability 
rating.   38 C.F.R. § 4.118, Diagnostic Code 7804.  This was 
the highest rating allowed under that Code.  The pertinent 
rating criteria for scars other than on the head, face, or 
neck, that are deep or that cause limited motion, provides a 
10 percent rating if the area exceeds six square inches and a 
20 percent rating if the area exceeds 12 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  

The veteran's keratosis is neither a deep scar, nor a scar 
that causes limited motion, nor does the scar exceed 6 square 
inches.   Therefore, Diagnostic Code 7801 does not provide a 
basis for an increased rating.

Under the regulations the veteran's painful keratosis of the 
right foot warrants a 10 percent rating.  In May 2001, the 
veteran was afforded a VA podiatric examination in response 
to his claim of entitlement to service connection for a 
fracture of the second toe of the right foot with partial 
amputation, for which is he currently evaluated at 20 
percent.  At the examination, the podiatrist noted, 
"[b]ecause of [the veteran's] inability to have proper 
purchase of the [secon]d toe on weight bearing the veteran 
had developed compensatory keratosis on the plantar aspect of 
his r[igh]t foot.  This is located under the [fif]th 
metatarsal and is painful to palpation and on weight 
bearing."  The examiner also noted that the veteran had a 
desk job and was able to work, although his foot and skin 
disabilities interfered with his personal activities, such as 
sports.  Upon instruction following an October 2003 Board 
remand, the RO rated the veteran's dermatological disability 
separately from his foot disability, and assigned a 10 
percent evaluation for his keratosis.

The claim was remanded twice in February 2005 and February 
2006 to obtain a dermatological examination of the keratosis.  
The examination was administered in February 2008.  A 
physical examination revealed an 11 millimeter, 
hyperpigmented, indurated, thickened skin lesion on the 
lateral margin of the distal portion of the ball of the right 
foot.  He was diagnosed with a right foot callus.  The 
dermatologist opined that the callus impaired the veteran's 
ability to walk, as it was painful to walk on the callus 
lesion.  He noted that "[s]ome of the symptoms of the foot 
may be alleviated if the callus were property treated."  The 
dermatologist also noted, however, that "[t]he veteran's 
walking may also be impaired due to the herniated disc in 
[his] back.  These conditions have impinged on his 
employment.  The callus on his foot is at least as likely as 
not contributing to his impairment of walking...[and] 
perform[ing] activities of daily living involving walking due 
to pain of the callus."

While the Board considered a possible referral to the VA 
Compensation and Pension service due to a possible marked 
interference with employment on an extraschedular basis, 
factors interfering with the veteran's daily life due to his 
foot problem have already been considered under his 
evaluation of his fracture to the second toe disability.  
Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  These 
factors are not considered when rating for a skin disability.

The veteran's keratosis does not warrant a higher rating, as 
the veteran is already evaluated at the highest rating under 
Diagnostic Code 7804.  To be evaluated at a higher rate, his 
disability must contain characteristics that qualify him for 
a separate rating under another Diagnostic Code.  The only 
other Diagnostic Code pertaining to scars that are not of the 
head, face, or neck with ratings greater than 10 percent, is 
for scars described as "deep" or "that cause limited 
motion."  The veteran's keratosis does not fall into this 
category.  Therefore, 10 percent is an accurate rating under 
the old regulations.

An extraschedular rating also is not in order, as the 
competent medical evidence does not suggest that the rating 
schedule fails to adequately reflect the effects of this 
service-connected disability.  The Board does not find that 
the case presents such an exceptional or unusual disability 
picture with factors as marked interference with employment 
or frequent periods of hospitalization.  The record does not 
show that the veteran has been hospitalized at any time for 
problems with his keratosis.  In May 2001, the VA examiner 
noted that the veteran had a desk job, and although his foot 
disabilities were affecting his private and social activities 
(such as playing sports), his foot disabilities were not 
affecting his job.  At a March 2004 VA examination, the 
veteran reported that he was retired.  The Board notes that 
the podiatrist at the February 2008 examination mentioned 
that the veteran's walking may be impaired due to a non-
service-connected herniated disc in his back and his foot 
disabilities, and those conditions have "impinged on his 
employment."  See February 2008 VA examination.  The 
veteran, however, was retired at the time of this 
examination, and other evidence of record shows that the 
veteran was able to work at his desk job despite his 
disabilities.  See May 2001 podiatry examination.  Therefore, 
the record shows that the veteran has not had a marked 
interference with employment due to his keratosis of his 
right foot.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Since May 22, 2001, the veteran's painful keratosis of the 
right foot has not met the criteria for an evaluation greater 
than 10 percent.  The claim is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


